Citation Nr: 0715322	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  The case was certified to the Board by the 
Providence, Rhode Island RO.

Also in April 2004 the RO denied claims for entitlement to 
service connection for sleep apnea and dermatitis.  While the 
veteran filed a timely notice of disagreement as to these two 
claims, he failed to include these matters as part of his 
February 2005 substantive appeal following the issuance of a 
statement of the case (SOC) in December 2004.  As such, the 
Board may not exercise jurisdiction over these matters.  38 
U.S.C.A. § 7105 (West 2002).


FINDINGS OF FACT

1.  The veteran does not have a bilateral hearing loss for VA 
compensation purposes that is attributable to his military 
service.

2.  It is not clinically shown that the veteran currently has 
tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during the veteran's active duty service, and a sensorineural 
hearing loss may not be presumed to have been so incurred. 
 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).

2.  Tinnitus was not incurred nor aggravated during active 
duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of May 2003 and 
August 2003 letters and a December 2004 SOC, fulfills the 
provisions of 38 U.S.C.A. § 5103(a).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Here, the veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claims of entitlement to service 
connection.  Despite this failure the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision because the preponderance of the evidence is 
against the appellant's claims for service connection, and 
any questions as to what would be an appropriate disability 
rating and effective date to be assigned are moot.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notices instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.


Factual Background

Neither the veteran's July 1967 enlistment examination report 
nor his August 1969 separation examination report shows 
findings relating to hearing loss or tinnitus.  Also, no 
other service medical record reveals findings concerning 
either tinnitus or a hearing loss as that term is defined by 
38 C.F.R. § 3.385.

The veteran was seen for a VA "Agent Orange" examination in 
March 2001.  That examination noted that the veteran denied a 
history of hearing loss and tinnitus.

The veteran submitted claims for hearing loss and tinnitus in 
April and June 2003.  

Many postservice medical treatment records have been 
associated with the record.  These records, however, both VA 
and private, and dated from 2002 to 2005, make no mention of 
either complaints relating to, or diagnoses of, either 
hearing loss or tinnitus.  

Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity. 
 38 C.F.R. § 3.303(b).

When a veteran is claiming entitlement to service connection 
for hearing loss, regulations provide that for the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability only when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The threshold question in any claim of entitlement to service 
connection is whether or not the veteran indeed has the 
disability claimed.  As noted, hearing loss disability is 
defined by 38 C.F.R. § 3.385.  

The veteran's allegations of noise exposure are not 
inconsistent with the circumstances of his service, and it 
may reasonably be accepted that he indeed was exposed to 
noise in service.  However, neither a hearing loss nor 
tinnitus disability was noted in service, and the postservice 
medical record contains not a scintilla of evidence to 
support a finding that the veteran in fact has either 
bilateral hearing loss, as defined in 38 C.F.R. § 3.385, or 
tinnitus.   Indeed, at a March 1981 VA examination, conducted 
more than a decade postservice, the veteran specifically 
denied a history of either hearing loss or tinnitus.  

In the absence of a showing of either current hearing loss or 
tinnitus, the veteran has not have a valid claim of service 
connection for such disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The threshold requirement for 
establishing entitlement to this benefits sought is not met.  
Hence, the claims must be denied.

The Board is mindful that the representative in October 2005 
requested that a VA examination be ordered.  A VA examination 
is not indicated because, at best, it would show only current 
disability.  Such an examination would not provide evidence 
of disease or injury in-service.  While such an examination 
could offer a nexus opinion such an opinion would be based on 
speculation, and it would not build the bridge necessary to 
solve the lack of a continuity of symptomatology presented by 
this case, particularly in light of the appellant's March 
1981 denial that he had either hearing loss or tinnitus.  Cf. 
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  At best, 
the Board is left with the veteran's lay allegations.  As a 
layperson, however, the veteran is not competent to establish 
by his own opinion that he has bilateral hearing loss and 
tinnitus that is related to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  
 
Inasmuch as a preponderance of the evidence is against the 
claims of entitlement to service connection, the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the issue on appeal is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


